Case 19-61608-grs          Doc 106       Filed 01/16/20 Entered 01/16/20 23:07:35                      Desc Main
                                         Document     Page 1 of 8



                           UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF KENTUCKY
                                    LONDON DIVISION

                                      )
 In re:                               )                      Chapter 11
                                      )
                                 1
 Americore Holdings, LLC, et al.,     )                      Case No. 19-61608-grs
                                      )
        Debtors.                      )                      (Jointly Administered)
                                      )
                                      )                      Honorable Gregory R. Schaaf
                                      )
______________________________________

       OBJECTION OF THE DEBTORS AND DEBTORS IN POSSESSION TO THE
       EMERGENCY MOTION OF THE COMMONWEALTH OF PENNSYLVANIA
        FOR THE DETERMINATION THAT THE AUTOMATIC STAY DOES NOT
    APPLY OR, IN THE ALTERNATIVE, FOR RELIEF FROM THE AUTOMATIC STAY

        The above-captioned debtors and debtors-in-possession (collectively, the “Debtors”), by

their undersigned counsel, hereby object (the “Objection”) to the Emergency Motion of the

Commonwealth of Pennsylvania For The Determination that The Automatic Stay Does Not Apply

or, In The Alternative, For Relief From The Automatic Stay [Docket No. 84] (the “Lift Stay

Motion”) filed by the Attorney General of the Commonwealth of Pennsylvania (the “Attorney

General”). In support of the Objection, the Debtors respectfully state as follows:

                                              INTRODUCTION

        1.       The Attorney General is seeking to modify the automatic stay imposed by section

362 of title 11 of the United States Code (the “Bankruptcy Code”) to proceed with litigation



1
 The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification numbers in
parentheses): Americore Holdings, LLC (0115); Americore Health, LLC (6554); Americore Health Enterprises,
LLC (3887); Ellwood Medical Center, LLC (1900); Ellwood Medical Center Real Estate, LLC (8799); Ellwood
Medical Center Operations, LLC (5283); Pineville Medical Center, LLC (9435); Izard County Medical Center, LLC
(3388); Success Healthcare 2, LLC (8861); St. Alexius Properties, LLC (4610); and St. Alexius Hospital
Corporation #1 (2766).

                                                         1
Case 19-61608-grs        Doc 106     Filed 01/16/20 Entered 01/16/20 23:07:35               Desc Main
                                     Document     Page 2 of 8



pending as Commonwealth of Pennsylvania v. Americore Health, LLC et al., Civil Action Case

No. 70081 of 2017, M.D. (the “State Court Litigation”) pending before the Court of Common

Pleas of Lawrence County, Pennsylvania Orphans’ Court Division (the “State Court”).

Specifically, the Attorney General seeks to litigate its Petition to Enforce Purchase Agreement

and for Monetary Damages (the “Petition”) against the Debtors on by relying on the narrow

exception to the automatic stay contained in section 364(b)(4) of the Bankruptcy Code.

However, the Attorney General is not seeking to enforce its “police and regulatory power.”

Rather, the Attorney General is seeking – explicitly in the name of its very own Petition – to

enforce a contract against the Debtors and recovery monetary damages. The Attorney General

asserts in its Petition that the Debtors have failed to operate one of their largest assets, the

Elmwood City Hospital (“ECH”), under the terms of order and asset purchase agreement by

which the Debtors acquired ECH. The Attorney General seeks entry of an order compelling the

Debtors to comply with the terms of the asset purchase agreement (which the Debtors cannot

afford to do), and failing compliance that the Debtors should be required to surrender one of their

most valuable assets – ECH – and pay monetary damages to the Commonwealth of Pennsylvania

and other parties.

          2.    Essentially, the Attorney General seeks relief from the automatic stay to litigate in

the State Court to compel the turnover of one of the Debtors’ most valuable assets and payment

by the Debtors for monetary damages. The Attorney General makes no allowance for the

interests of the Debtors’ creditors in ECH. Indeed, the relief sought by the Attorney General in

the Lift Stay Motion would frustrate the “prime bankruptcy policy of equality of distribution

among creditors of the debtor.” Union Bank v. Wolas, 502 U.S. 151, 161, 112 S. Ct. 527, 533

(1991).

                                                   2
Case 19-61608-grs       Doc 106    Filed 01/16/20 Entered 01/16/20 23:07:35              Desc Main
                                   Document     Page 3 of 8



                                          ARGUMENT

       3.      Governmental units are bound by the automatic stay imposed by section 362 of

the Bankruptcy Code. See In re Pearson, 917 F.2d 1215, 1216 (9th Cir. 1990); see also Penn

Terra, Ltd. v. Dep't of Envtl. Res., 733 F.2d 267, 272 (3d Cir. 1984) (“the fact that Congress

created an exception to the automatic stay for certain actions by governmental units itself implies

that such units are otherwise affected by the stay.”). “Exceptions to the stay are generally to be

construed narrowly.” In re Del Ross, Bankruptcy Case No. 96-30427, Chapter 13, 1998 Bankr.

LEXIS 1869, at *9 (Bankr. D.N.J. Feb. 27, 1998); see also In re Weisberg v. Shearson Lehman

Bros., Inc., 136 F.3d 655, 659 n. 6 (9th Cir. 1998).

       4.      The Attorney General cites to Penn Terra, an opinion from the United States

Court of Appeals for the Third Circuit for the proposition that the police powers exception to the

automatic stay contained in section 362(b)(4) is to be read broadly, yet the Third Circuit

cautioned against that interpretation in a subsequent opinion. In re Nortel Networks, Inc., 669

F.3d 128, 140 (3d Cir. 2011). In Nortel, the Third Circuit clarified that its “broad” interpretation

of the exception in Penn Terra was limited to federal-state preemption questions related to

environmental hazards. Id. Contrary to all of the Attorney General’s assertions about the

legislative history of section 362 of the Bankruptcy Code, the Nortel court clarified that “the

legislative history expressly supports a narrow construction of the police power exception.” Id at

140 n.13 (emphasis added).

       5.      Courts within the Sixth Circuit apply two tests to determine whether an action

qualifies as a proceeding pursuant to a governmental unit’s police or regulatory power: the

pecuniary purpose test and the public policy test. “[P]ursuant to these complementary tests, an

action will only be exempt from the automatic stay of the Bankruptcy Code if the action has been

                                                 3
Case 19-61608-grs       Doc 106      Filed 01/16/20 Entered 01/16/20 23:07:35              Desc Main
                                     Document     Page 4 of 8



instituted to effectuate the public policy goals of the governmental entity, as opposed to actions

instituted to protect the entity’s pecuniary interest in the debtor's property or to adjudicate private

rights.” Chao v. Hosp. Staffing Servs., Inc., 270 F.3d 374, 386 (6th Cir. 2001). Here, the

Attorney General fails both tests.

       6.      “‘[P]olice or regulatory power’ refers to the enforcement of state laws affecting

health, welfare, morals, and safety, but not regulatory laws that directly conflict with the control

of the res or property by the bankruptcy court.” Missouri v. U. S. Bankr. Court for E. D., 647

F.2d 768, 776 (8th Cir. 1981) (quoted with approval in Hospital Staffing) (emphasis added).

Here, the Attorney General seeks to litigate with the Debtors in the State Court, where the

Attorney General seeks to force the Debtors to pay money damages, force the Debtors to operate

ECH as a hospital (which the Debtors cannot afford to do) or to divest the Debtors of ECH. The

Attorney General is therefore seeking relief which “directly conflict[s] with the control of the res

or property by the bankruptcy court.” Id. Indeed, because the Commonwealth of Pennsylvania

has already ordered that the hospital at ECH be closed, it is difficult for the Attorney General to

argue that there is an immediate concern regarding “health, welfare, morals and safety.” There

may be a long-term public policy reason to have an open hospital in Ellwood City, PA, but there

is no need to modify the automatic stay on emergency notice to pursue that long-term public

policy at the expense of the Debtors and its creditors.

       7.      The Attorney General relies on Hospital Staffing throughout the Lift Stay Motion

as it argues that the government can seize a debtor’s assets based on public policy assertions. See

Motion ¶ 94, 95, 99, 102. In Hospital Staffing, the debtor in possession served patients through

various health services, including home healthcare, throughout the country. Id at 378. There, the

United States Secretary of Labor sued in Tennessee circuit court asserting violations of the Fair

                                                  4
Case 19-61608-grs       Doc 106     Filed 01/16/20 Entered 01/16/20 23:07:35               Desc Main
                                    Document     Page 5 of 8



Labor Standards Act. Id. The Hospital Staffing Court held that mere enforcement of the law is

not a sufficient public policy to satisfy the test, and that there was no police or regulatory

exception to the automatic stay in that action. Id at 394.

I.     THE ATTORNEY GENERAL CANNOT SATISFY THE PECUNIARY PURPOSE
       TEST.

       8.      “Under the pecuniary purpose test, reviewing courts focus on whether the

governmental proceeding relates primarily to the protection of the government's pecuniary

interest in the debtor's property, and not to matters of public safety.” Hospital Staffing at 387.

Matters of public safety are excepted from the stay, while matters related to pecuniary interests

are not. Id. Government agencies are often granted exceptions from the stay to enforce

compliance with environmental laws. See e.g. City of New York v. Exxon Corp., 932 F.2d 1020,

24 C.B.C.2d 1737 (2d Cir. 1991); United States v. Nicolet, Inc., 857 F.2d 202, 19 C.B.C.2d 1405

(3d Cir. 1988); Word v. Commerce Oil Co. (In re Commerce Oil Co.), 847 F.2d 291, 18

C.B.C.2d 1256 (6th Cir. 1988); Commonwealth Oil Refining Co., Inc. v. United States Envtl.

Protection Agency (In re Commonwealth Oil Refining Co. Inc.), 805 F.2d 1175, 15 C.B.C.2d

1387 (5th Cir. 1986), cert. denied, 483 U.S. 1005, 107 S. Ct. 3228, 97 L. Ed. 2d 734 (1987);

Penn Terra, Ltd. v. Department of Envtl. Resources, 733 F.2d 267, 10 C.B.C.2d 949 (3d Cir.

1984); United States v. Federal Resources Corp., 525 B.R. 759 (D. Idaho 2015). The Attorney

General has not cited to any authority which would permit it to “completely” divest the Debtors

from one of their most valuable assets – ECH, yet the Attorney General seeks authority to do that

all the same. See Motion ¶ 76(d).

       9.      The right to performance on a court order can be a claim to be discharged in

Bankruptcy. See Ohio v. Kovacs, 469 U.S. 274, 279, 105 S. Ct. 705, 708 (1985). In Kovacs the


                                                  5
Case 19-61608-grs       Doc 106     Filed 01/16/20 Entered 01/16/20 23:07:35             Desc Main
                                    Document     Page 6 of 8



state of Ohio secured several affirmative and negative orders against an individual including one

requiring the individual to clean up a polluted property. Id. However, the court found that the

only possibility of performance was through the payment of money. Id. Accordingly, the

affirmative orders were dischargeable debts, and the stay did not apply. Id at 71 n. 11 (“The

automatic stay provision does not apply to suits to enforce the regulatory statutes of the State, but

the enforcement of such a judgment by seeking money from the bankrupt – what the Court of

Appeals for the Sixth Circuit concluded was involved in this case – is another matter.”).

       10.     Here, the Attorney General’s primary goal is to enforce essentially a breach of

contract by asserting control over an asset held for the benefit of creditors and compelling the

Debtors’ to pay monetary damages. Just as in Kovacs, none of the requests for relief the

Attorney General wishes to pursue in the Litigation pending in State Court are performable

absent money payment. In the title of the Petition the Attorney General admits it is for

“Monetary Damages” and in the prayer for relief in the Petition the Attorney General asks the

Debtors to, among other things, “pay” and “remit” monies and alleges that it has cause because

the Debtors “private pecuniary benefit” from ECH is allegedly unwarranted. Indeed, the

ultimate remedy for the Commonwealth of Pennsylvania is divestiture of the Debtors’ assets.

The purpose of the Attorney General’s Litigation and Petition is pecuniary and is therefore not

excluded from the automatic stay.

II.    THE ATTORNEY GENERAL CANNOT SATISFY THE PUBLIC POLICY TEST.

       11.     “Under the public policy test, reviewing courts must distinguish between

proceedings that adjudicate private rights and those that effectuate public policy.” Hospital

Staffing at 385. Here, the Attorney General is asserting a right a nonprofit may have had in the



                                                 6
Case 19-61608-grs        Doc 106    Filed 01/16/20 Entered 01/16/20 23:07:35             Desc Main
                                    Document     Page 7 of 8



State Court to divest the Debtors’ interest in a key asset, ECH, but not one that primarily furthers

public policy.

       12.       ECH is closed but for maintenance, security and other limited staff. The Debtors

are not seeing patients at ECH. As noted in the Motion, the Commonwealth of Pennsylvania’s

own Department of Health ordered that the Debtors cease operating ECH as a hospital. Motion ¶

58 (“Upon information and belief, on November 27, 2019, the Commonwealth of Pennsylvania

Department of Health issued a ban on admission and suspension of emergency department

services.”). Now the Attorney General of the Commonwealth of Pennsylvania claims to have an

“Emergency.” The Lift Stay Motion completely fails to articulate why the hospital that it

prohibited from serving patients 50 days ago is critically needed in the community or how

proceeding in the Litigation will allow the hospital to reopen faster than the chapter 11 process

would allow. The Attorney General cannot explain the public policy that requires both shutting

down a hospital, and demanding that the Debtors immediately surrender the hospital’s assets

(without any compensation for creditors) so that the hospital may resume operations.

       13.       In Hospital Staffing, the United States Secretary of Labor sued to prevent the

distribution of assets created by workers that had not been paid for their work. Id at 378. The

Secretary of Labor argued enforcing the provisions of the Fair Labor Standards Act was an

effectuation of public policy. Id. The United States Court of Appeals for the Sixth Circuit

disagreed, noting “the suit is not in furtherance of her statutory powers to regulate and enforce

labor standards, but rather is designed to and would, if allowed to proceed, promote the private

rights of unpaid workers vis-a-vis other creditors of the debtor's estate.” Id.

       14.       Here, the Attorney General repeatedly laments the alleged unpaid compensation

due to the Debtors’ employees. See Motion at ¶ ¶ 61 – 66, 68 – 69. One of the purposes of the

                                                  7
Case 19-61608-grs       Doc 106     Filed 01/16/20 Entered 01/16/20 23:07:35              Desc Main
                                    Document     Page 8 of 8



Litigation is to compel payment of those claims, just as in Hospital Staffing. Now, as in Hospital

Staffing, the Attorney General is merely promoting the private rights of workers over the other

creditors. This is an insufficient to reason to find the exception to the automatic stay applies in

this action.

         For the foregoing reasons Debtors respectfully request the Court deny the Motion.


Dated January 16, 2020                                 Respectfully submitted,


                                                       /s/ James R. Irving
                                                       James R. Irving
                                                       April A. Wimberg
                                                       Christopher B. Madden
                                                       BINGHAM GREENEBAUM DOLL LLP
                                                       3500 PNC Tower
                                                       101 South Fifth Street
                                                       Louisville, Kentucky 40202
                                                       Telephone: (502) 587-3606
                                                       Facsimile: (502) 587-3695
                                                       Email: jirving@bgdlegal.com
                                                              awimberg@bgdlegal.com
                                                              cmadden@bgdlegal.com


                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on January 16, 2020, the foregoing Notice was
served electronically through the Court’s ECF system to all persons receiving electronic
notifications in the Chapter 11 Cases.



                                               /s/ James R. Irving

                                               James R. Irving




20794252.2




                                                  8
